HENDRY, Judge.
Appellant Leslie Eaton was charged with and convicted for violation of section 796.-05, Florida Statutes (1983).1 She was tried by the court without a jury, following a plea of not guilty.
Appellant was involved in the operation of three “escort services” which in fact provided prostitutes for the clients. The three services were initially set up by appellant’s fiance, but at some point in 1983 or 1984, he ended his affiliation with the businesses and, thereafter, appellant continued to operate them. It is undisputed that appellant received money from these escort services, both from her fiance when he was running them and from her own efforts after he left the businesses.
It is appellant’s contention on appeal that her conviction should be reversed because the language of the statute, that is, the phrase “to live off the earnings of [a prostitute],” is unconstitutionally void for vagueness. We disagree with appellant’s contention and, therefore, affirm.
The Florida Supreme Court set out the relevant test for void-for-vagueness challenges in Trushin v. State, 425 So.2d 1126 (Fla.1982): “A statute will withstand constitutional scrutiny under a void-for-vague*1255ness challenge if it is specific enough to give persons of common intelligence and understanding adequate warning of the proscribed conduct.” Id. at 1130 (citation omitted). It is apodictic that prostitution is illegal. We find that people of common intelligence and understanding would know that using for personal benefit funds knowingly derived from prostitution is also an illegal act. The purpose of the statute is to prohibit prostitution and all incidental acts, such as pimping, which foster and encourage prostitution. Legislative enactments are presumed to be constitutional. State v. Lick, 390 So.2d 52 (Fla.1980).
For the reasons stated, we hold section 796.05 to be constitutional. We also hold that no other reversible error has been shown with regard to appellant’s conviction.
Therefore, the judgment and sentence appealed are affirmed.
Affirmed.

. Section 796.05 reads in relevant part:
(1) [I]t shall be unlawful for anyone to live off the earnings of any other person with the knowledge or reasonable cause to believe that such earnings are derived from prostitution.
(2) Anyone violating this section shall be guilty of a felony of the third degree....